Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0001963
                                                       06-NOV-2014
                                                       07:53 AM

                          SCWC-13-0001963


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                          TITTLEMAN FAUATEA,

                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-13-0001963; CR. NO. 09-1-0300)


          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, and McKenna, JJ., Circuit Judge

Lee, in place of Pollack, J., recused, and Circuit Judge Nishimura, 

                  in place of Wilson, J., recused)


          Petitioner/Defendant-Appellant Tittleman Fauatea’s


Application for Writ of Certiorari, filed on September 30, 2014,


is hereby rejected. 


          DATED:   Honolulu, Hawai'i, November 6, 2014.

Barry L. Sooalo                     /s/ Mark E. Recktenwald
for petitioner

                                    /s/ Paula A. Nakayama


                                    /s/ Sabrina S. McKenna 


                                    /s/ Randal K.O. Lee


                                    /s/ Rhonda A. Nishimura